Title: From Benjamin Franklin to William Lee, 21 October 1782
From: Franklin, Benjamin
To: Lee, William


Sir.
Passy Octr. 21st. 1782.
I receiv’d the Letter you did me the Honor of writing to me the 7th. instt., inclosing a copy of an order of Congress with a copy of a Letter to you from Mr. Secretary Livingston, & informing me, that you had in consequence drawn on me for £46196..19 [i.e., 46,196 l.t. 19 s] payle. to your order the 12th. April next. This is to acquaint you that I have accepted the said Bills hoping to have by that time Funds in my hands for payment: But as that is uncertain, I confide that you will not hazard the credit of congress by indorsing any of them to others, ’till you have heard from me that I am likely to be in Cash, of which you shall be inform’d in the month of January next. I have the Honor &c—
(Sign’d) B. Franklin.
Honble. Wm. Lee Esq.—Bruxelles(Copy) No 2
